Citation Nr: 0802262	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus, to include 
the question of whether an appeal has been timely perfected.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO denied service connection for hearing loss and 
tinnitus.  The veteran filed a notice of disagreement (NOD) 
in November 2004, and the RO issued a statement of the case 
(SOC), addressing both issues, in May 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in June 2005, as to the claim for 
service connection for hearing loss.

In June 2007, the Board denied the claim for service 
connection for hearing loss and remanded to the RO the claim 
for service connection for tinnitus-expanded to include the 
jurisdictional matter noted on the preceding page-for 
consideration of that matter, in the first instance.  The 
Board then noted that it appeared that the veteran had not 
filed a timely substantive appeal as to the denial of service 
connection for tinnitus.  After completing the requested 
action, the RO denied the claim for service connection for 
tinnitus on the basis that a timely substantive appeal on 
this issue had not been filed (as reflected in the August 
2007 supplemental SOC (SSOC), and returned the matter to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an August 2004 rating decision, the RO denied service 
connection for hearing loss and for tinnitus; the RO notified 
the veteran of this decision, and of his appellate rights, in 
an August 31, 2004 letter.

3.  The veteran filed an NOD in November 2004, and the RO 
issued a SOC in April 2005 (which it mailed on May 19, 2005), 
addressing both issues.

4.  The veteran's June 2005 substantive appeal addressed only 
the matter of service connection for hearing loss and no 
document was received prior to August 31, 2005-the later of 
the remainder of the one-year period from the date of mailing 
of the August 31, 2004 notification of the August 2004 denial 
and 60 days from the May 19, 2005 mailing of the SOC-that 
constitutes a timely substantive appeal with respect to the 
August 2004 denial of the claim for service connection for 
tinnitus.


CONCLUSION OF LAW

As the veteran did not file a timely substantive appeal as to 
the August 2004 denial of the claim for service connection 
for tinnitus, the Board is without jurisdiction to consider 
the claim, on the merits.  38 U.S.C.A. §§ 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302, 20.303, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this appeal, the veteran has notified of the reasons for 
the RO's determination that a substantive appeal with respect 
to the August 2004 decision denying service connection for 
tinnitus was not timely filed, and afforded opportunity to 
respond.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran 
in connection with this matter.  Because this matter has been 
decided on jurisdictional grounds, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002).

II.  Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002 & Supp. 2007).  Pursuant to applicable legal 
authority, an appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.200 (2007) .

The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 
2007), which provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 
52376 (1999).

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 or other 
correspondence containing the necessary information.  The 
substantive appeal must also indicate what issues are being 
perfected.  Significantly, if the SOC addresses several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues being appealed.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  See 38 
C.F.R. § 20.202 (2007).

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.302 
(2007).  An extension of the 60-day period for filing a 
substantive appeal may be granted for good cause.  See 
38 C.F.R. § 20.303.  When a veteran files a timely NOD but 
fails to timely file a substantive appeal, the appeal is 
untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an appeal has not 
been timely perfected with regard to the claim for service 
connection for tinnitus.

In this case, as noted, after issuing the August 2004 rating 
decision denying service connection for hearing loss and 
tinnitus and receiving the veteran's November 2004 NOD, the 
RO issued an April 2005 SOC that continued the denial of both 
service connection claims.  On his June 2005 VA Form 9, the 
veteran checked the box next to the statement: "I have read 
the statement of the case and any supplemental statement of 
the case I received.  I am appealing only these issues:"  
The veteran wrote immediately below this statement, "That 
hearing loss is service connected."  The veteran did not 
check the box next to the statement: "I want to appeal all 
of the issues listed on the statement of the case and any 
supplemental statements of the case that my local VA office 
sent to me."  In a statement attached to the VA Form 9, the 
veteran referred to his "hearing loss" and "hearing 
problems," but did not mention tinnitus.

In the December 2007 post-remand brief, the veteran's 
representative argued that, in the statement attached to his 
VA Form 9, the veteran described "harassing and interdictory 
fire," which were references to the intertwined issues of 
hearing loss and tinnitus, both caused by acoustic trauma (p. 
2).  However, there is no mention of tinnitus in the Form 9 
or the attachment, even though tinnitus was one of the two 
issues listed in the SOC to which the Form 9 was filed in 
response.  Moreover, given the choice between appealing all 
of the issues in the SOC or specifying the issue or issues 
appealed, the veteran chose to identify only service 
connection for hearing loss as the issue being appealed.  
Therefore, the June 2005 VA Form 9 and attachment did not 
constitute a substantive appeal with regard to the claim for 
service connection for tinnitus.  See 38 C.F.R. § 20.202 
(2007).

The Board has also considered whether there is any other 
document indicating that the veteran desired to file a 
substantive appeal with the claim for service connection for 
tinnitus within the applicable time period.  In this case, 
the rating decision was mailed on August 31, 2004, and the 
SOC was mailed on May 19, 2005.  The veteran thus had until 
August 31, 2005, the remainder of the one-year period from 
the date of mailing of notification of the rating decision 
denying service connection for tinnitus, to file a 
substantive appeal (as this was later than the July 19, 2005 
end of the 60-day period following mailing of the SOC).  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.302 (2007).

The first document submitted by the veteran or on his behalf 
following issuance of the SOC that mentioned tinnitus was the 
October 28, 2005 statement of representative in appeals case 
(in lieu of VA Form 646).  As this document is dated after 
August 31, 2005, it cannot constitute a timely substantive 
appeal.  The Board also notes that the veteran's June 2005 
correspondence with his Congressman and the Congressman's 
July 2005 letter to the RO do not mention tinnitus, but, 
rather, refer only to the claim for service connection for 
hearing loss.

As the aforementioned discussion makes clear, a timely 
substantive appeal or request for an extension of time to 
file a substantive appeal with the August 2004 decision 
denying service connection for tinnitus was not filed by the 
veteran or his representative; hence, the appeal, as to this 
matter, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence reflects that a timely appeal was not filed with the 
claim for service connection for tinnitus, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

As a substantive appeal with the August 2004 rating decision 
denying service connection for tinnitus was not timely filed, 
the appeal, as to this matter, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


